IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff :Case No. 3:18-CR-167 (5)
vS. :HONORABLE WALTER H. RICE

Santiago-Agosto, Joanm`e

Defendant

 

ORDER AMENDING BOND CONDITIONS

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on
November 14, 2018 removing the following conditions:

]. The Defendant must participate in one of the following location restriction programs
and abide by oil the requirements of the program which includes ij”ew_ You are
restricted to your residence everyday as directed by Pretriol Services Ojj‘ice or
supervising o_]j‘icer.

All other bond conditions remain in full force and effect.

Date: 4/'18/2019 £/£“Q

HONORABLE WALTER H. RICE
UNITED STATES DISTRICT JUDGE

